UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:20-cr-00014-KJM
Plaintiff,
Vv. ORDER FOR RELEASE OF PERSON
IN CUSTODY

BRYAN PAUL TAMBLYN,

Defendant.

 

 

TO: THE UNITED STATES MARSHAL SERVICE
This is to authorize and direct you to release BRYAN PAUL TAMBLYN;
Case No. 2:20-cr-00014-KJM, from custody for the following reasons:
_X__Bail Posted in the Sum of $ 50,000, and all available equity in homes
of Jerome Espinosa and Richard Espinosa, Sr.
_X. $50,000 Unsecured Appearance Bond Co-Signed by

Sheri Placencia and Pedro Placencia |
X_ Secured Appearance Bond, Secured by All Available Equity

in the Homes of Jerome Espinosa and Richard Espinosa, Sr.
X___ Third-Party Custody of Sheri Placencia, Jerome Espinosa, and

Richard Espinosa, Sr.

X__ (Other): The defendant's release shall be delayed until posting of the

 

secured bond, at which time the defendant will be released at 9:00 AM the next
business day directly from the custody of the U.S. Marshal’s Office to the Pretrial

Services Office.

 

 

Issued at Sacramento, California on 3 ys 20 , at lI AAG nn
Kimbefy.J. Mueller

United States Chief District Judge
